EXHIBIT 23.1 Silberstein Ungar, PLLC CPAs and Business Advisors Phone (248) 203-0080 Fax (248) 281-0940 30600 Telegraph Road, Suite 2175 Bingham Farms, MI 48025-4586 www.sucpas.com March 11, 2014 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Board of Directors Clutterbug Move Management, Inc. South Orange, New Jersey To Whom It May Concern: Silberstein Ungar, PLLC hereby consents to the use in the Form 10-K, Annual Report Under Section 13 or 15(d) of the Securities Exchange Act of 1934, filed by Clutterbug Move Management, Inc. of our report dated March 9, 2014, relating to the financial statements of Clutterbug Move Management, Inc., as of and for the years ended November 30, 2013 and 2012, and for the period from December 29, 2010 (inception) to November 30, 2013. Sincerely, /s/ Silberstein Ungar, PLLC Silberstein Ungar, PLLC Bingham Farms, Michigan
